Citation Nr: 0125885	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  94-36 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
heart disease, secondary to a service-connected disability.

2.  Entitlement to service connection for varicose veins of 
the right leg, secondary to service- connected left leg 
disability.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A January 1992 RO rating decision 
declined to reopen a claim for service connection for a heart 
condition, to include service connection secondary to a 
service-connected disorder.  In March 1993, the RO declined 
to reopen a claim for service connection for varicose veins 
of the right leg, to include service connection secondary to 
a service-connected disorder.  Finally, the RO denied service 
connection for asbestosis in a March 1994 rating decision.  
The Board remanded this case to the RO in April 1999 for 
additional development and consideration of additional 
issues.

The Board notes that, in a separately issued decision dated 
in April 1999, the Board remanded the issue of entitlement to 
fee basis outpatient medical care to the VA Medical Center 
(VAMC) in Montgomery, Alabama for additional development.  
This claim is apparently still pending review by the 
Montgomery VAMC, and is not currently before the Board.  The 
Board refers, however, this issue to the RO to ensure that 
the claims folder is transferred to the Montgomery VAMC at 
the appropriate time.


FINDINGS OF FACT

1.  The Board denied a claim for entitlement to service 
connection for heart disease, secondary to a service-
connected disability, in August 1981 on the basis that the 
evidence of record failed to establish the existence of a 
diagnosed heart abnormality.

2.  Additional evidence submitted since the Board's August 
1981 decision is new and material as it includes competent 
medical diagnoses of hypertension and coronary artery disease 
status post stent placement in the proximal right artery.

3.  The veteran does not have asbestosis.


CONCLUSIONS OF LAW

1.  The Board's August 1981 decision to deny service 
connection for heart disease, secondary to a service-
connected disability, is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100(a) (2001).

2.  The evidence added to the record subsequent to the 
Board's August 1981 decision denying service connection for 
heart disease, secondary to a service-connected disability, 
is new and material evidence; therefore, the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).

3.  Asbestosis was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. § 5107 
(West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
recently enacted regulations to implement the provisions of 
the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  
As addressed below, the Board only reaches the merits of the 
claim for service connection for asbestosis.  The changes in 
law are potentially applicable to this claim.  See  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC), multiple Supplemental Statements of the Case 
(SSOC) and a Board remand order dated in April 1999, the 
veteran has been provided ample notice of the Reasons and 
Bases in denying his claim.  He has also been advised to 
submit any lay, medical or other evidence which may support 
his claim either directly or by returning authorization forms 
provided by the RO.  In this case, he has submitted his own 
private medical and other evidence in support of his claim.  
He has also testified before the RO and provided argument on 
his behalf.  VA has helped him obtain both private and VA 
clinical records and provided him several VA examinations.  
The most recent VA examination included a computerized 
tomography (CT) scan of the chest.  The veteran has not 
identified the existence of any additional evidence, which is 
not currently associated with his claims folder, that may 
substantiate his claim.  

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.  A remand for RO consideration of 
the new duty to assist and notice regulations would only 
serve to impose additional burdens on VA with no benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, 
the Board finds that no prejudice accrues to the veteran in 
proceeding to the merits of his asbestosis claim at this 
time.   See Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO).

II.  New and material - heart disease

The veteran's claim for service connection for heart disease, 
secondary to a service-connected disability was last finally 
denied by a Board decision dated in August 1981.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100(a) (2001).  As 
noted by the Board in the April 1999 remand, the claim was 
denied on the basis that the evidence of record failed to 
show the existence of a chronic heart disability.  For 
jurisdictional purposes, the veteran would be entitled to a 
reopening of his claim upon the presentation of evidence 
showing the existence of a diagnosed cardiovascular 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) (determining the issue at hand for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim).

On appeal, the veteran has presented competent medical 
diagnoses of hypertension and coronary artery disease status 
post stent placement in the proximal right artery.  This 
evidence is clearly new and material to the issue at hand, 
whether the newly submitted evidence cures the previous 
evidentiary defect of no competent evidence of a current 
disability, and is so significant as to warrant a reopening 
of his claim.  38 C.F.R. § 3.156(a) (2001).  The claim, 
therefore, is reopened and remanded to the RO for a review of 
the claim on the merits.



III.  Service connection - asbestosis

The veteran contends that he manifests asbestosis as a result 
of his exposure to asbestos in service.  According to his 
statements and testimony of record, he contends that his in-
service exposure to asbestos occurred while performing duties 
as a "hot shell catcher."  His responsibilities included 
picking up depleted artillery shells in an environment where 
the gun ports shook asbestos insulation from the ship walls.  
He admits to some post-service asbestos exposure while 
working at the Goodyear Tire and Rubber Company from 1946 to 
1970.  He claims to have first manifested "lung problems" 
in 1947 with his initial treatment at Baptist Memorial 
Hospital and Holy Name of Jesus Hospital. 

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 1991).  The veteran has the responsibility of 
presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a) (West Supp. 2001).  In evaluating his 
claim, the Board shall consider all information and lay and 
medical evidence of record.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).

VA has recognized asbestos-related disease as prevalent among 
shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b)(2), p. 
7-IV-3 (January 31, 1997).  Many U.S. Navy veterans during 
World War II were exposed to a variety of African asbestos 
materials, such as chrysotile products, amosite and 
crocidolite, which were used extensively in military ship 
construction.  Id.  The latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The veteran served in the Navy during World War II as a 
Seaman First Class.  His naval experience included tours of 
duty aboard the S.S. SEA PIKE, S.S. FORT MANTAZAS, and S.S. 
JUAN CABRILLO.  Other than brief treatment for a bronchial 
cyst, the examinations of his chest during service were 
unremarkable.  His discharge examination, dated in October 
1945, revealed a "NORMAL" clinical evaluation of his 
"[r]espiratory system, bronchi, lungs, pleura, etc."  At 
that time, a photofluorographic chest examination was 
interpreted as "NEGATIVE."

Post-service, the first clinically significant evidence 
consists of a January 1973 VA hospital summary which recorded 
chest x-ray (CXR) examination findings of cardiomegaly, lower 
lobe fibrotic changes and interstitial emphysema.  A November 
1975 VA hospital summary record noted the veteran's 25-year 
history of smoking 1-pack of cigarettes per day.  Medical 
records from the Holy Name of Jesus Medical Center include a 
December 1982 CXR showing stranded densities compatible with 
pleura and fibrotic changes in both bases predominantly on 
the right, but no active disease.  A March 1983 CXR was 
interpreted as showing "mild chronic lung changes, 
especially in the bases."  An April 1983 ventilation-
perfusion lung scan revealed minimal air trapping at the 
apices and bases of both lungs.  At that time, he was given a 
diagnosis of chronic obstructive pulmonary disease (COPD).  A 
February 1987 CXR, conducted as a follow-up examination for a 
Goodyear asbestos study, was interpreted as follows:

"ERECT PA AND LATERAL CHEST:  The bony 
structures are normal.  There is mild diffuse 
interstitial lung density which obscures the 
pulmonary vascularity, suggesting pulmonary 
edema.  Pulmonary venous hypertension is 
suggested, and the heart is enlarged.  The c.t. 
ratio is approximately 19.5X33.5cms.  A mild 
amount of loculated pleural fluid vs pleural 
thickening is associated with each lateral 
chest wall, extending into the apical areas.  
Minimal linear lung density for each lateral 
base is consistent with atelectasis vs old 
scarring.  Mild aortic dilatation is suggested.

OPINION:  MODERATE CARDIOMEGALY, []WITH MILD 
PARENCHYMAL AND PLEURAL CHANGES, CONSISTENT 
WITH CONGESTIVE HEART FAILURE."

Thereafter, the veteran's private and VA clinical records are 
replete with diagnoses of COPD.  There are numerous CXR's of 
record with impressions of "unremarkable," "negative" and 
"WNL" (within normal limits).  There are several references 
to asbestosis by history.  His treating physician since the 
early 1980's, Vicente S.J. Torregosa, M.D., has only offered 
a diagnosis of COPD.  There is a September 1991 VA assessment 
of mild, diffuse interstitial process by CXR.  An April 1992 
VA CXR was interpreted as showing an "interstitial pattern 
in both lungs, right greater than left."  An April 1993 CXR, 
however, was interpreted by William T. Weaver, M.D., as 
follows:

"The chest wall is intact and both lungs are 
fully expanded.  No acute changes are seen.  
There is significant increase in the 
interstitial markings with numerous irregular 
opacities measuring 1.5 mm in diameter 
scattered throughout both lung fields with an 
ILO classification of 2/1.  There is also 
pleural thickening bilaterally with an ILO 
classification of 1.  There is also 
suggestion of L ventricular hypertrophy.  
These findings are compatible with 
parenchymal and pleural asbestosis."

In a letter dated in May 1993, Dr. Weaver offered an opinion 
that the veteran manifested parenchymal asbestosis as well as 
pleural asbestosis as a result of inhalation of asbestos 
fibers.  In so concluding, Dr. Weaver noted the veteran's 
reported 3-year history of asbestos exposure while in the 
Navy, his 25-year history of asbestos exposure while working 
for the Goodyear Tire Company and 20-pack per year smoking 
history which ceased 25 years previously.  Dr. Weaver also 
referred to his examination findings of lungs with crackling 
rales which did not clear with coughing, CXR findings of 
irregular opacities with an ILO rating of 1/1 and pleural 
thickening with a ratio of one with pulmonary function 
studies showing obstructive and respiratory disease.

Medical records from Riverview Regional Medical Center, dated 
in August 1993, included a CXR interpretation of basilar 
atelectasis, possible pneumonia on the left, questionable 
right upper lobe coin lesion and bilateral lung and pleural 
scarring.  A follow-up CT scan of the thorax revealed diffuse 
parenchymal scarring without evidence of mass, acute 
infiltrate, congestion, effusion, or mediastinal or hilar 
adenopathy.  Despite the veteran's reported history of 
asbestosis, he was given a final diagnosis of COPD.

A VA general medical examination, dated in September 1993, 
noted an impression of "COPD with history of asbestos 
exposure in the service three years and Goodyear tire plant 
for a number of years, he had an abnormal chest x-ray 
indicating findings consistent with early asbestosis as well 
as COPD scarring and question of solitary pulmonary nodule 
that is being further evaluated."  It is unclear from the 
record, however, whether the examiner was merely recording 
history as given from the veteran or rendering a diagnosis 
upon examination finding results.  A CXR taken at that time 
was interpreted as showing "no significant abnormality" or 
interval change since April 1992.  A pulmonary function test 
(PFT) was interpreted as showing "mild restriction with 
normal diffusion suggesting extrinsic restrictive process 
(i.e. obesity, etc.) with an arterial blood gas (ABG) showing 
metabolic alkalosis and oxygenation on the low end of normal 
for age."

In June 1994, the veteran underwent a VA non-tuberculosis 
diseases and injuries examination for clarification of the 
asbestosis diagnosis.  His physical examination was 
significant for decreased breath sounds with some end 
expiratory wheezing and some dry crackles at the bases.  He 
was given the following impression:

"Moderately severe obstructive pulmonary 
dysfunction with a restrictive dysfunction 
documented on pulmonary function tests.  
History of asbestos exposure both in the 
service as well as employment at tire company, 
however, x-ray in the VA did not indicate 
findings consistent with this as were noted on 
an asbestosis screening exam board.  Repeat x-
ray."

Attached to the examination report was the 1993 CXR which was 
presumably available to the VA examiner in September 1993.  
The repeat CXR examination, conducted on January 5, 1994, was 
interpreted as follows:

"CHEST PA AND LATERAL

Mild cardiomegaly.  No other significant 
abnormality.  No radiographic evidence of 
asbestosis related disease."

Thereafter, the veteran's private and VA clinical records 
continue to note assessments of COPD and COPD with 
bronchitis.  A June 1996 VA CXR examination revealed diffuse 
lung disease of both lungs.  A November 1998 CXR at Riverview 
Regional Medical Center was interpreted as showing mild 
bilateral lung and pleural scarring with subsequent diagnoses 
of COPD with bronchitis and COPD with shortness of breath.  A 
February 2001 VA CXR was interpreted as showing cardiomegaly 
with fibrosis and bilateral pleural thickening.  

In May 2000, the veteran underwent PFT study pursuant to the 
Board's April 1999 request for re-examination and 
clarification of diagnosis.  He was given an impression of 
restrictive disease, but an additional obstructive defect 
could not be ruled out due to the veteran's inability to 
perform the diffusion capacity of carbon monoxide (DLCO) 
test.  He also underwent a high resolution CT test of the 
test which resulted in the following findings by the resident 
radiologist:

"FINDINGS:  Moderate diffuse interstitial 
disease is present in both lungs and is most 
pronounced in the peripheries.  No mass or 
focal pulmonary opacity is evident.  Other 
than mild fat deposition, no pleural plaque or 
pleural effusion is evident.  No abnormal 
pleural calcifications is seen ...

IMPRESSION:  1. Pulmonary changes consistent 
with IPF [interstitial pulmonary fibrosis].  
2.  No evidence of asbestosis at this time."

This CT scan interpretation was confirmed by the attending 
radiologist.

The evidence in support of a current diagnosis of asbestosis 
largely consists of the diagnosis of parenchymal asbestosis 
and pleural asbestosis by Dr. Weaver in May 1993.  This 
diagnosis was based upon CXR findings, conducted in April 
1993, which he interpreted as "compatible with parenchymal 
and pleural asbestosis."  There is also a possible diagnosis 
of early asbestosis by the VA examiner in September 1993, but 
the Board's review of the examination report, the wording of 
the impression and the negative CXR findings at that time 
leads us to believe that the impression was based upon the 
veteran's report of history alone.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (medical professional transcription 
of lay history, unenhanced by any additional medical comment, 
does not constitute 'competent medical evidence').  The 
various other references to history of asbestosis contained 
in the clinical records certainly do not constitute competent 
medical opinions.  Id.

Notwithstanding the above, the Board finds that the 
preponderance of the evidence establishes that the veteran 
does not have asbestosis.  The Board finds as highly 
persuasive the results of the June 1994 VA non-tuberculosis 
diseases and injuries examination which, upon a re-reading of 
the CXR available to the VA examiner in September 1993 and a 
repeat CXR, found "[n]o radiographic evidence of asbestosis 
related disease."  The Board also finds as highly persuasive 
the results of the May 2001 high resolution VA CT test which 
found "[n]o evidence of asbestosis at this time."  These 
examination findings, which were conducted for the sole 
purpose of 

determining whether the veteran has asbestosis, were agreed 
upon by both the resident and attending radiologists.  The 
June 1994 and May 2001 interpretations of radiographic 
findings, which definitively rule out a diagnosis of 
asbestosis, hold more probative weight than the finding by 
Dr. Weaver that the CXR findings are "compatible" with a 
diagnosis of asbestosis.  The Board also finds it highly 
significant that Dr. Weaver's less than definitive diagnosis 
conflicts with the near unanimous diagnoses of COPD reflected 
throughout the record.

Based upon the above, the Board finds that the preponderance 
of the medical evidence demonstrates that the veteran does 
not have asbestosis.  In so concluding, the Board has 
considered the veteran's contentions that he currently 
manifests asbestosis as well as his lay statements attesting 
to his symptoms.  As a lay person not shown to be trained in 
the medical sciences, the veteran is only competent to speak 
to his knowledge of facts or circumstances which can be 
observed and described by a lay person.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §3.159)).  
See generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board cannot consider as competent, however, his lay 
opinion that he currently manifests asbestosis.  Gowen v. 
Derwinski, 3 Vet. App. 286 (1992) (lay person not competent 
to diagnose asbestosis).  Thus, the Board assigns no 
probative weight to his lay opinion regarding the proper 
diagnosis of his respiratory disorder.  The Board has also 
considered application of the doctrine of giving the veteran 
the benefit of the doubt.  However, the doctrine is not for 
application as the preponderance of the competent evidence 
establishes that he does not manifest asbestosis.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  His claim, 
therefore, must be denied.


ORDER

The claim of entitlement to service connection for heart 
disease, secondary to a service-connected disability, is 
reopened.  To this extent only, the appeal is granted.

The claim for entitlement to service connection for 
asbestosis is denied.


REMAND

The RO has determined that the new and material evidence 
standard applies to the claim for service connection for 
entitlement to service connection for varicose veins of the 
right leg, secondary to service- connected left leg 
disability.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In March 1993, the RO declined to reopen a previously denied 
claim for service connection for varicose veins of the right 
leg, to include service connection secondary to a service-
connected disorder.  In so doing, the RO stated that 
"[s]ervice connection has been previously denied for 
varicose veins of the right leg by rating of 5-28-68."  The 
Board's review of the record, however, fails to disclose any 
documentation that this claim has been subject to a prior 
final denial.  On May 28, 1968, the RO denied a claim for an 
increased rating for varicose veins on the left side.  While 
right leg varicose veins were listed as nonservice connected, 
the issue of service connection was not before the rating 
board at that time and there was no discussion in the rating 
action concerning service connection.  Further, there is no 
discussion or notice ensuing from this decision which could 
reasonably be construed as alerting the veteran that a claim 
for service connection for varicose veins had been denied.  
The Board must find, therefore, that the new and material 
standard does not apply to the claim for service connection 
for varicose veins of the right leg, to include service 
connection secondary to a service-connected disorder.  Thus, 
the Board remands this claim to the RO for de novo review of 
the record.

As indicated above, the Board has reopened the claim for 
service connection for heart disease, secondary to a service-
connected disability.    It would be potentially prejudicial 
for the Board to proceed with adjudication of these claims 
without prior RO de novo review of the record.  Therefore, 
the Board must remand these claims to ensure due process to 
the veteran.

On remand, the RO should conduct any further development 
warranted under VCAA and the recently enacted implementing 
regulations.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

2.  Thereafter, the RO should readjudicate, on 
the merits, the claims for service connection 
for heart disease, secondary to a service-
connected disability, and service connection 
for varicose veins of the right leg, secondary 
to service- connected left leg disability.  In 
adjudicating these claims consideration should 
be given to the question of secondary service 
connection via aggravation.  If any benefit 
sough on appeal remains denied, the RO should 
provide the veteran and his representative a 
Supplemental Statement of the Case (SSOC) and 
allow an appropriate time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 



